               Case 2:21-mj-00363-EJY Document 2 Filed 08/25/21 Page 1 of 2




 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   District of Nevada
     Nevada Bar Number 14853
 3   ALLISON REESE
     Assistant United States Attorney
 4   Nevada Bar Number 13977
     501 Las Vegas Boulevard South, Suite 1100
 5   Las Vegas, Nevada 89101
     (702) 388-6336 / Fax: (702) 388-5087
 6   Allison.Reese@usdoj.gov
     Representing the United States of America
 7
                                  UNITED STATES DISTRICT COURT
 8                                     DISTRICT OF NEVADA

 9   IN THE MATTER OF THE
     APPLICATION OF THE UNITED                                 Case No. 2:21-mj-00363-EJY
10   STATES OF AMERICA FOR AN ORDER
     AUTHORIZING THE INSTALLATION                              GOVERNMENT’S MOTION TO
11   AND USE OF A PEN REGISTER, TRAP                           UNSEAL CASE
     AND TRACE DEVICE AND CALLER
12   IDENTIFICATION SERVICE FOR
     TELEPHONE NUMBER 725-243-7216
13

14          The United States of America, by and through its attorneys, CHRISTOPHER CHIOU,

15   Acting United States Attorney, and Allison Reese, Assistant United States Attorney, and respectfully

16   moves this Court for an Order to UNSEAL the instant case.

17   DATED: August 24, 2021.

18                                             Respectfully,

19                                             CHRISTOPHER CHIOU
                                               Acting United States Attorney
20

21                                             ______________________________
                                               ALLISON REESE
22                                             Assistant United States Attorney

23

24
             Case 2:21-mj-00363-EJY Document 2 Filed 08/25/21 Page 2 of 2




 1                            UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA
 2
     IN THE MATTER OF THE
 3
     APPLICATION OF THE UNITED                         Case No. 2:21-mj-00363-EJY
     STATES OF AMERICA FOR AN ORDER
 4
     AUTHORIZING THE INSTALLATION                      ORDER TO UNSEAL CASE
     AND USE OF A PEN REGISTER, TRAP
 5
     AND TRACE DEVICE AND CALLER
     IDENTIFICATION SERVICE FOR
 6
     TELEPHONE NUMBER 725-243-7216
 7

 8         Based on the Motion of the Government, and good cause appearing therefore,

 9   IT IS HEREBY ORDERED that the instant case is unsealed.

10         DATED this 25th day of August, 2021.

11

12                                                _______________________________________
                                                  HON. ELAYNA J. YOUCHAH
13                                                United States Magistrate Judge

14

15

16

17

18

19

20

21

22

23

24
                                              2
